AMENDMENT NO. 45 TO PARTICIPATION AGREEMENT AMONG TRANSAMERICA SERIES TRUST, TRANSAMERICA LIFE INSURANCE COMPANY, TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY, AND MONUMENTAL LIFE INSURANCE COMPANY The Participation Agreement, dated July 1, 1992, as amended (“Agreement”) among Transamerica Series Trust (the "Fund"), Transamerica Life Insurance Company (“Transamerica”), Transamerica Financial Life Insurance Company (“TFLIC”), and Monumental Life Insurance Company (“Monumental”), (herein collectively, “the Companies”),is hereby amended as as follows: 1.Schedule A of the Agreement is deleted in its entirety and replaced with the following Amended Schedule A: AMENDED SCHEDULE A Effective May 15, 2011 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts:Separate Account VA B Separate Account VA BNY Mutual Fund Account Separate Account VA A Separate Account VA C Separate Account VA CC Separate Account VA D Separate Account VA EE Retirement Builder Variable Annuity Account TFLIC Separate Account C Separate Account VUL-A TFLIC Series Life Account TFLIC Series Annuity Account Separate Account VA E Separate Account VA F Separate Account VUL-1 of Transamerica Life Insurance Company Separate Account VUL-2 of Transamerica Life Insurance Company Separate Account VUL-3 of Transamerica Life Insurance Company Separate Account VUL-4 of Transamerica Life Insurance Company Separate Account VUL-5 of Transamerica Life Insurance Company Separate Account VUL-6 of Transamerica Life Insurance Company Separate Account VA-8 Separate Account VA J TA PPVUL 1 Separate Account VA K Separate Account VA-2LNY Separate Account VA-2L Separate Account VL A AES Private Placement VA Separate Account Separate Account VA L Separate Account VA P PFL Corporate Account One Separate Account VA R Accounts (continued):Separate Account VA S Separate Account VA Q Separate Account VA HNY Separate Account VA QNY Separate Account VA W Separate Account VA WNY Separate Account VA YNY TFLIC Separate Account VNY Separate Account VA X Separate Account VA Y Separate Account VA-6 Separate Account VA-6NY Separate Account VA-7 Separate Account VL Transamerica Occidental Separate Account Two Transamerica Corporate Separate Account Sixteen Separate Account Fund B Separate Account Fund C Separate Account VA PP Separate Account VA FF Separate Account VA HH Separate Account VA QQ Policies:Transamerica LandmarkSM Variable Annuity Transamerica LandmarkSM NY Variable Annuity The Atlas Portfolio Builder Variable Annuity Transamerica ExtraSM Variable Annuity Transamerica Access Variable Annuity Retirement Income Builder II Variable Annuity Advisor’s Edge® Variable Annuity Advisors’s Edge Select® Variable Annuity Advisor’s Edge® NY Variable Annuity Legacy Builder Plus TFLIC Financial Freedom Builder Transamerica Elite Privilege Select Variable Annuity Estate Enhancer Variable Life TransMark Optimum Choice® Variable Annuity TFLIC Freedom Elite Builder TFLIC Freedom PremierSM Immediate Income Builder II Premier Asset Builder Variable Annuity TFLIC Freedom Wealth Protector Advantage V Retirement Income Builder Variable Annuity Retirement Income Builder – BAI Variable Annuity Dreyfus/Transamerica Triple Advantage® Variable Annuity (NY) Dreyfus/Transamerica Triple Advantage® Variable Annuity Advisor’s Edge Select Private Placement Transamerica Preferred Advantage Variable Annuity Portfolio Select Variable AnnuitySM Flexible Premium Variable Annuity - A Flexible Premium Variable Annuity - B Flexible Premium Variable Annuity – C Policies (continued):Flexible Premium Variable Annuity – D Flexible Premium Variable Annuity - E Flexible Premium Variable Annuity – G TFLIC Freedom Elite Builder II Flexible Premium Variable Annuity – H Advisor’s Edge® NY Variable Annuity Flexible Premium Variable Annuity – I Flexible Premium Variable Annuity –J Flexible Premium Variable Annuity - N Flexible Premium Variable Annuity - O Flexible Premium Variable Annuity – P Flexible Premium Variable Annuity – R Flexible Premium Variable Annuity- S Flexible Premium Variable Annuity- T Transamerica FreedomSM Variable Annuity TransAccumulator® VUL TransAccumulator® VUL II TransUltra® VUL Transamerica Classic® Variable Annuity (NY) Transamerica Classic® Variable Annuity Transamerica Catalyst® Variable Annuity Transamerica Bounty® Variable Annuity Inheritance Builder Plus TransEquity® TransEquity II Advantaage VI Advantage SE Advantage X TransSurvivorSM VUL Transamerica Lineage® Transamerica Tribute® Fund B Fund C The One® Income AnnuitySM MEMBERS® LandmarkSM Variable Annuity MEMBERS® FreedomSM Variable Annuity MEMBERS® ExtraSM Variable Annuity MEMBERS® LibertySM Variable Annuity Transamerica SecurePath® for Life Product Portfolios: Transamerica Series Trust – each Portfolio has an Initial Class and a Service Class of Shares except as noted. Transamerica AEGON Active Asset Allocation – Conservative VP Transamerica AEGON Active Asset Allocation – Moderate Growth VP Transamerica AEGON Active Asset Allocation – Moderate VP Transamerica AEGON High Yield Bond VP Portfolios (continued): Transamerica AEGON Money Market VP Transamerica AEGON U.S. Government Securities VP Transamerica AllianceBernstein Dynamic Allocation VP Transamerica Asset Allocation - Conservative VP Transamerica Asset Allocation - Growth VP Transamerica Asset Allocation - Moderate VP Transamerica Asset Allocation - Moderate Growth VP Transamerica BlackRock Global Allocation VP (Initial Class Sharesto be offered on or about May 19, 2011) Transamerica BlackRock Large Cap Value VP Transamerica BlackRock Tactical Allocation VP (Initial Class Shares to be offered on or aboutMay 19, 2011) Transamerica Clarion Global Real Estate Securities VP Transamerica Efficient Markets VP Transamerica Foxhall Emerging Markets/Pacific Rim VP Transamerica Foxhall Global Conservative VP Transamerica Foxhall Global Growth VP Transamerica Foxhall Global Commodities & Hard Assets VP Transamerica Hanlon Balanced VP Transamerica Hanlon Growth VP Transamerica Hanlon Growth and Income VP Transamerica Hanlon Income VP Transamerica Index 35 VP Transamerica Index 50 VP Transamerica Index 75 VP Transamerica Index 100 VP Transamerica International Moderate Growth VP Transamerica Jennison Growth VP Transamerica JPMorgan Core Bond VP Transamerica JPMorgan Enhanced Index VP Transamerica JPMorgan Mid Cap Value VP Transamerica JPMorgan Tactical Allocation VP Transamerica Madison Balanced Allocation VP Transamerica Madison Conservative Allocation VP Transamerica Madison Diversified Income VP Transamerica Madison Large Cap Growth VP Transamerica Madison Moderate Growth Allocation VP Transamerica MFS International Equity VP Transamerica Morgan Stanley Active InternationalAllocation VP Transamerica Morgan Stanley Capital Growth VP Transamerica Morgan Stanley Growth Opportunities VP Transamerica Morgan Stanley Mid-Cap Growth VP Transamerica Multi-Managed Balanced VP Transamerica Multi-Managed Large Cap Core VP Transamerica PIMCO Real Return TIPS VP Transamerica PIMCO Total Return VP Transamerica ProFund UltraBear VP (Initial Class Shares currently not beingoffered) Transamerica Systematic Small/Mid Cap Value VP Transamerica T. Rowe Price Small Cap VP Transamerica Third Avenue Value VP Transamerica WMC Diversified Equity VP Transamerica WMC Diversified Growth VP Transamerica WMC Diversified Growth II VP (Service Class Shares currently not being offered) 3. All other terms and provisions of the Agreement not amended herein shall remain in full force and effect. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative. TRANSAMERICA SERIES TRUSTTRANSAMERICA LIFE INSURANCE COMPANY By its authorized officer,By its authorized officer, By:By: Christopher A. StaplesArthur D. Woods Title:Vice PresidentTitle:Vice President TRANSAMERICA FINANCIALMONUMENTAL LIFE INSURANCE LIFE INSURANCE COMPANYCOMPANY By its authorized officer,By its authorized officer, By:By: Arthur D. WoodsSteven R. Shepard Title:Vice PresidentTitle:Vice President
